


Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of December 12, 2014 is among Aspen Insurance Holdings Limited
(“Aspen”), the undersigned Subsidiary Borrowers (together with Aspen, each a
“Borrower” and collectively the “Borrowers”), the several banks that are parties
hereto, and Barclays Bank PLC, as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement (as defined below).
WHEREAS, the Borrowers, various banks, the Collateral Agent and Barclays Bank
PLC, as administrative agent, entered into an Amended and Restated Credit
Agreement dated as of June 12, 2013 (the “Credit Agreement”); and
WHEREAS, the parties hereto wish to amend the Credit Agreement as set forth
herein;
NOW, THEREFORE, the parties hereto agree as follows:
1.Amendments. Subject to Section 2 below, the Credit Agreement is hereby amended
as follows:


(a) The following definition shall be added to Section 1.1 in proper
alphabetical order:
“ILS Entity”: means Silverton Re Ltd. and any other entity formed or sponsored
by a Group Member in connection with the establishment and/or management of
insurance-linked securities.
(b)    The definition of “Subsidiary” is amended in its entirety to read as
follows:
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned by such Person; provided that
for purposes of this Agreement, no ILS Entity shall be considered a Subsidiary
of the Company or any other Group Member. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company.
(c)    Section 7.3 is amended by (i) deleting the word “and” at the end of
clause (k), (ii) renumbering clause (l) as clause (m), and (iii) inserting the
following new clause (l):
(l)    Dispositions of the equity interests in a Subsidiary to a Wholly Owned
Subsidiary of the Company; and
(d)    Section 7.5 is amended by (i) deleting the word “and” at the end of
clause (j), (ii) renumbering clause (k) as clause (l), and (iii) inserting the
following new clause (k):
(k)    Investments in any ILS Entity; and




--------------------------------------------------------------------------------




(e)    Section 7.11 is amended in its entirety to read as follows:
7.11    Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to the applicable Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among any Borrower and any other Borrower not involving any other Affiliate, and
(c) transactions with any ILS Entity.
2.Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”) when, and only when, each of the
following conditions precedent shall have been satisfied:


(a)The Administrative Agent shall have received a counterpart of this Amendment
executed by the Borrowers, the Administrative Agent and the Required Lenders.


(b)The representations and warranties of the Borrowers contained in Section 4 of
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects as of the Amendment Effective Date, with the same effect as
though made on such date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date).


(c)No Default has occurred and is continuing or will result from the
effectiveness of this Amendment.


3.Borrower Representations. Each Borrower hereby represents and warrants, on and
as of the Amendment Effective Date, that (i) the representations and warranties
applicable to such Borrower contained in Section 4 of the Credit Agreement and
in the other Loan Documents are true and correct in all material respects as of
the Amendment Effective Date, with the same effect as though made on such date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (ii) this Amendment has been duly authorized,
executed and delivered by such Borrower and constitutes the legal, valid and
binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, subject to general principles of equity (regardless
of whether considered in a proceeding in equity or at law) and to applicable
bankruptcy, insolvency, and similar laws affecting the enforcement of creditors’
rights generally, and (iii) no Default shall have occurred and be continuing,
both immediately before and after giving effect to the applicable provisions of
this Amendment.


4.Reaffirmation of Loan Documents. Each Borrower agrees that each Loan Document
to which it is a party remains in full force and effect and is hereby ratified
and confirmed. The amendments provided for herein are limited to the specific
sections of the Credit Agreement specified herein and shall not constitute a
consent, waiver or amendment of, or an indication of the Administrative Agent’s
or any Lender’s willingness to consent to any action requiring consent under any
other provision of the Credit Agreement.
5.FATCA. The parties hereto intend to treat this Amendment as not being a
significant modification.






--------------------------------------------------------------------------------




6.Other. The provisions of Sections 11.5, 11.9, 11.12, 11.13 and 11.20 of the
Credit Agreement are incorporated herein by reference as if set forth in full
herein, mutatis mutandis.


[Signatures follow]














































































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
DEBTORS:
ASPEN INSURANCE HOLDINGS LIMITED




By: /s/ Christopher O’Kane    
Name:
Christopher O’Kane

Title:
Chief Executive Officer



ASPEN BERMUDA LIMITED




By: /s/ Mike Cain    
Name:
Mike Cain    

Title:
Director



ASPEN INSURANCE UK LIMITED




By: /s/ Nigel Terry    
Name:
Nigel Terry

Title:
Director



ASPEN (UK) HOLDINGS LIMITED




By: /s/ Mike Cain    
Name:
Mike Cain    

Title:
Director



ASPEN SPECIALTY INSURANCE COMPANY




By: /s/ Mario P. Vitale    
Name:
Mario P. Vitale

Title:
President & Chief Executive Officer



ASPEN U.S. HOLDINGS, INC.




By: /s/ Mario P. Vitale    
Name:
Mario P. Vitale

Title:
President

















--------------------------------------------------------------------------------




ASPEN UNDERWRITING LIMITED




By: /s/ Nigel Terry    
Name:
Nigel Terry

Title:
Director



ASPEN AMERICAN INSURANCE COMPANY




By: /s/ Mario P. Vitale    
Name:
Mario P. Vitale

Title:
President & Chief Executive Officer









































--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
Barclays Bank PLC, as Administrative Agent




By: /s/ Alicia Borys    
Name:
Alicia Borys

Title:
Vice President







































































































--------------------------------------------------------------------------------




LENDERS:
Barclays Bank PLC




By: /s/ Alicia Borys    
Name:
Alicia Borys

Title:
Vice President



CITIBANK, N.A.




By: /s/ John M. Modin    
Name:
John M. Modin

Title:
Vice President/Managing Director



THE BANK OF NEW YORK MELLON




By:        
Name:
Title:


DEUTSCHE BANK AG NEW YORK BRANCH




By: /s/ Virginia Cosenza    
Name:
Virginia Cosenza

Title:
Vice President





By: /s/ Ming K. Chu    
Name:
Ming K. Chu

Title:
Vice President







LLOYDS TSB BANK PLC




By: /s/ Stephen Giacolone    
Name:
Stephen Giacolone - G011

Title:
Assistant Vice President



By: /s/ Daven Popat    
Name:
Daven Popat - P003

Title:
Senior Vice President











--------------------------------------------------------------------------------




HSBC BANK BERMUDA LIMITED




By: /s/ Louise Twiss West    
Name:
Louise Twiss West

Title:
Associate Director,

Financial Institutions Group


By: /s/ Matt Living    
Name:
Matt Living

Title:
Head of Financial Institutions Group



U.S. BANK, NATIONAL ASSOCIATION




By: /s/ Evan Glass    
Name:    Evan Glass
Title:     Senior Vice President




